DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see Pages 11-14 of the Remarks filed March 17, 2022, with respect to Claims 1-4, 6-11, 13-18 and 20-23 have been fully considered and are persuasive.  The rejections of Claims 1-4, 6-11, 13-18 and 20-23 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorizations for these examiner’s amendments were given in telephonic interviews with Matthew Sanders (Reg. No. 77,972) conducted on May 5th, 2022 and May 9th, 2022.
The application has been amended as follows: 
1. (Currently Amended) A system for automatically provisioning applications, comprising:
a client device comprising a processor and a memory; and
machine-readable instructions stored in the memory that, when executed by the processor, cause the client device to:
send a discovery request for an identity of a provisioning service to a discovery service, the discovery request comprising an organizational identifier associated with the provisioning service;
receive a response from the discovery service, the response comprising a locator of the provisioning service;
detect a logon event for the client device, the logon event being associated with a user account;
in an instance in which a command is executed or performed by the client device, send a query to the provisioning service for a set of packages to install on the client device, the query comprising an identifier for the user account and device information, wherein the device information comprises an identifier of the client device and a list of packages currently installed on the client device, the provisioning service being identified based at least in part on the device information, the device information being provided by a provisioning agent executed in the client device;
receive the set of packages from the provisioning service, wherein the set of packages is based at least in part on the list of packages currently installed on the client device;
verify that the set of packages are received from an authorized source based at least in part on a signing certificate associated with the set of packages, wherein the signing certificate is signed by the provisioning service and the provisioning agent verifies the signing certificate with a public key; and
install on the client device each package in the set of packages.

3. (Currently Amended) The system of claim 1, wherein the machine-readable instructions, when executed by the processor, further cause the client device to at least:
send [[a]] the discovery request to [[a]] the discovery service, the discovery request comprising the identifier of the client device; and
receive a discovery response comprising a pinned cryptographic certificate for the provisioning service.

8. (Currently Amended) A method for automatically provisioning applications, comprising:
sending a discovery request for an identity of a provisioning service to a discovery service, the discovery request comprising an organizational identifier associated with the provisioning service;
receiving a response from the discovery service, the response comprising a locator of the provisioning service;
detecting a logon event for a client device, the logon event being associated with a user account;
in an instance in which a command is executed or performed by the client device, sending a query to the provisioning service for a set of packages to install on the client device, the query comprising an identifier for the user account and device information, wherein the device information comprises an identifier of the client device and a list of packages currently installed on the client device, the provisioning service being identified based at least in part on the device information, the device information being provided by a provisioning agent executed in the client device;
receiving the set of packages from the provisioning service, wherein the set of packages is based at least in part on the list of packages currently installed on the client device;
verifying that the set of packages are received from an authorized source based at least in part on a signing certificate associated with the set of packages, wherein the signing certificate is signed by the provisioning service and the provisioning agent verifies the signing certificate with a public key; and
installing on the client device each package in the set of packages.

10. (Currently Amended) The method of claim 8, further comprising:
sending [[a]] the discovery request to [[a]] the discovery service, the discovery request comprising the identifier of the client device; and
receiving a discovery response comprising a pinned cryptographic certificate for the provisioning service.

15. (Currently Amended) A non-transitory computer-readable medium for automatically provisioning applications, the non-transitory computer-readable medium comprising machine- readable instructions that, when executed by a processor, cause a computing device to at least:
send a discovery request for an identity of a provisioning service to a discovery service, the discovery request comprising an organizational identifier associated with the provisioning service;
receive a response from the discovery service, the response comprising a locator of the provisioning service;
detect a logon event for the computing device, the logon event being associated with a user account;
in an instance in which a command is executed or performed by the computing device, send a query to the provisioning service for a set of packages to install on the computing device, the query comprising an identifier for the user account and device information, wherein the device information comprises an identifier of the computing device and a list of packages currently installed on the computing device, the provisioning service being identified based at least in part on the device information, the device information being provided by a provisioning agent executed in the computing device;
receive the set of packages from the provisioning service, wherein the set of packages is based at least in part on the list of packages currently installed on the computing device;
verify that the set of packages are received from an authorized source based at least in part on a signing certificate associated with the set of packages, wherein the signing certificate is signed by the provisioning service and the provisioning agent verifies the signing certificate with a public key; and
install on the computing device each package in the set of packages.

17. (Currently Amended) The non-transitory computer-readable medium of claim 15, wherein the machine-readable instructions, when executed by the processor, further cause the computing device to at least:
send [[a]] the discovery request to [[a]] the discovery service, the discovery request comprising the identifier of the computing device; and
receive a discovery response comprising a pinned cryptographic certificate for the provisioning service.

With regard to the claims not specifically recited above, the status and content of these claims remains unchanged from the most recently filed set of claims which was entered along with the Request for Continued Examination filed March 17, 2022.

Allowable Subject Matter
Claims 1-4, 6-11, 13-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The above mentioned claims have been placed in condition for allowance due to the inclusion of a novel method and system for automatically provisioning applications.  More specifically, the method for automatically provisioning applications comprises sending a discovery request for an identity of a provisioning service to a discovery service, the discovery request comprising an organizational identifier associated with the provisioning service; receiving a response from the discovery service comprising a locator of the provisioning service; detecting a logon event, associated with a user account, for a client device; in an instance in which a command is executed by the client device, sending a query to the provisioning service for a set of packages to install on the client device, the query comprising an identifier for the user account, an identifier of the client device and a list of packages currently installed on the client device, the provisioning service being identified based at least in part on the device information, the device information being provided by a provisioning agent executed in the client device; receiving the set of packages from the provisioning service based on the list of packages currently installed on the client device; verifying, based on a signing certificate associated with the set of package, that the set of packages are received from an authorized source, wherein the signing certificate is signed by the provisioning service and the provisioning agent verifies the signing certificate with a public key; and installing on the client device each package in the set of packages. 
The prior art does not teach or render obvious: a method or system for automatically provisioning applications which comprises the specific set of steps and parameters recited in the Applicant’s independent claims, as discussed above.  The prior art teaches various methods and systems for provisioning applications on client devices, but nowhere does any of the prior art disclose a method or system which automatically provisions applications to a client device in the specific manner described above.  The fact that the prior art does not teach or render obvious the instant application as recited in the independent claims has placed the aforementioned claims in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
Chen et al. (US PGPUB 2017/0048788) discloses a service discovery method, which includes sending a service discovery request to a second device and receiving a service discovery response from the second device, wherein the service discovery response includes IP address information.
Czauski et al. (“NERD – No Effort Rapid Development: A Framework for Provisioning Mobile Cloud Industrial Control Applications,” 2014) discloses a system for discovery and provisioning of applications related to industrial control systems, with particular focus on discovery and provisioning of applications with regard to matching compatible applications to specific devices.
Angiuoli et al. (“CloVR: a virtual machine for automated and portable sequence analysis from the desktop using cloud computing,” 2011) discloses a system for automatically provisioning local and cloud resources, wherein the provisioning includes installation of packaged software applications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNE GONZALES MACASIANO whose telephone number is (571)270-7749. The examiner can normally be reached Monday to Thursday, 10:30 AM to 6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.G.M/Examiner, Art Unit 2194                                                                                                                                                                                                        
/CRAIG C DORAIS/Primary Examiner, Art Unit 2194